Citation Nr: 0217571	
Decision Date: 12/05/02    Archive Date: 12/12/02	

DOCKET NO.  02-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from September 1970 to 
December 1971.  He served in Vietnam from October 1968 to 
October 1969 and from February 1971 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Wichita, Kansas.


FINDING OF FACT

The veteran is shown as likely as not to be suffering from 
disability manifested by PTSD due to events experienced in 
service.  


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty 
in Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, became effective during 
the pendency of this appeal, the Board finds it unnecessary 
to address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes, however, that 
in April 2001, the veteran and his representative were sent 
a letter describing the provisions of the VCAA.

Service connection may be established for disability 
resulting from personal injury or disease suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and claimed in-service stressors; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and a claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of a claimed in-service 
stressor.  38 C.F.R. § 3.304(d); see also 38 U.S.C.A. 
§ 1154(b).  If VA determines that the veteran did not engage 
in combat with the enemy, lay testimony, by itself, is not 
sufficient to establish the incurrence of the alleged 
stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited 
to service department records, but can be from any source.  
See YR v. West, 11 Vet. App. 393, 397 (1998); see also, 
Monroe v. Brown, 9 Vet. App. 389, 395 (1996).

The record in this case reveals the veteran has been 
diagnosed with varying psychiatric disorders, to include 
PTSD, on a number of different occasions.  The veteran's 
personnel records reflect that, during his first tour of 
duty in Vietnam, he served from October 1968 as a 
longshoreman with the 565th Transportation Company and from 
March 1969 as a longshoreman with the 440th Transportation 
Company.  During his second tour of duty in Vietnam, the 
veteran was primarily a security guard with the 551st 
Transportation Company and Company E of the 20th Infantry.  
He served several days in February 1971 as a duty soldier 
with the 402nd Transportation Company.

Associated with the claims file are communications from the 
U. S. Armed Services Center for Research of Unit Records 
(Center).  The Center was able to provide an extract from an 
Operational Report--Lessons Learned submitted by the 159th 
Transportation Battalion, the higher Headquarters of the 
440th Transportation Company for the period between May and 
October 1969.  The reports document the missions, locations, 
and significant activities of elements of the unit during 
that time frame.  Notation was made that the veteran 
indicated that he witnessed an attack in January 1968, but 
reference was made to the fact that the veteran's personnel 
folder listed his Vietnam tour as dating from October 1968 
to October 1969 and from February 1971 to December 1971.  

Also enclosed was an Operational Report--Lessons Learned 
submitted by the 307th Combat Aviation Battalion which 
documented a January 1969 attack at Can Tho.  

Also associated with the record were documents showing 
attacks involving areas of operation involving the 159th 
Transportation Battalion.  The reports reflect that attacks 
occurred at one location in May, June, and July 1969.  
Additional records reflected that Vinh Long, one of the 
locations, was attacked on April 11, 1969, and Dong Tam, 
another location, was attacked on one occasion in May 1969.  

Reference was made to an individual the veteran named "Mace" 
who he claimed was killed in action during his tour in 
Vietnam.  Available casualty data did not list an individual 
with this name.  The Center was not able to document with 
specificity the veteran's exact involvement in the various 
incidents in which he reported having been involved.  
However, there is no evidence of record that he was not in 
some way involved and the evidence does disclose that units 
to which he was assigned were exposed to hostile fire on 
periodic occasions during his time with them.  The Board is 
concerned that there is lacking verification of some of the 
veteran's stressors, but on the other hand the Board is 
aware of case law which includes Suozzi v. Brown, 10 Vet. 
App. 307, 310-11 (1997), in which it was determined that a 
radio log showing that the veteran's company had come under 
attack was sufficient to corroborate the in-service stressor 
alleged by the veteran, despite the fact that the radio log 
did not identify the veteran's own participation.  It was 
noted in that case that the veteran's participation in those 
events might be inferred from the involvement of his unit.  
See Suozzi at 310.

The Board further notes that any reasonable doubt must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(c); 
38 C.F.R. § 3.102.  Thus, the persuasive evidence of record 
reflects that the veteran has been given the diagnosis of 
PTSD due to his experiences while serving in Vietnam.  The 
circumstances of his time in Vietnam, particularly his first 
period of service, reflects he was in an area which was 
exposed historically to much action with the enemy.  The 
evidence of record certainly is at least in relative 
equipoise.  By extending the benefit of the doubt to the 
veteran, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

